 NEW YORK STATE ELECTRIC&GAS CORPORATION357New York State Electric&Gas CorporationandCalvin G.CrosbyLocal 249, International Brotherhood of ElectricalWorkers,AFL-CIOandCalvin G. CrosbyNew York State Electric&Gas CorporationandAllen J.SandersonLocal 249, International Brotherhood of ElectricalWorkers,AFL-CIOandAllen J. Sanderson.Cases Nos. 3-CA-1544-1,3-CB-500-1, 3-CA-1544-92, and 3-CB-500-2.January 19, 1962DECISION AND ORDERUpon unfair labor practice charges filed on January 6, 1961, byCalvin G. Crosby, an individual, and on January 9, 1961, by Allen J.Sanderson, also an individual, against Respondents, New York StateElectric & Gas Corporation, and Local 249, International Brother-hood of ElectricalWorkers, AFL-CIO, herein respectively calledNew York Electric and Local 249, the General Counsel of the Na-tional Labor Relations Board by the Regional Director for the ThirdRegion issued a consolidated complaint and notice of hearing, and anamendment to complaint, alleging that New York Electric and Local249 had terminated the employment of the above-mentioned indi-viduals in violation of Section 8(a) (3) and (1) and 8(b) (2) and1(A) of the National Labor Relations Act, as amended by the Labor-Management Reporting and Disclosure Act of 1959.Copies of thecomplaint and amendment to complaint, charges, and notice of hear-ing were served upon Respondents and the Charging Parties.With respect to the unfair labor practices, the complaint andamendment to complaint alleged that the collective-bargaining agree-ment between New York Electric and Local 249 contained a union-security provision that did not comply with Section 8(a) (3) of theAct because it did not grant the full 30-day statutory grace periodbefore requiring newly hired employees to make application for unionmembership. It was further alleged that Local 249, by demandingthe discharge of the above-mentioned individuals for failure to tenderdues, and New York Electric, by complying with that demand, didengage in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8(b) (2) and (1) (A), and8(a) (3) and (1) of the Act, respectively.Thereafter, Respondentsfiled answers denying the material allegations of the complaint andits amendment.Between June 29 and July 21, 1961, all parties entered into a"Stipulation of Facts," waiving a hearing and the taking of testimonybefore a Trial Examiner, the making of findings of fact and conclu-135 NLRB No. 42. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions of law by a Trial Examiner, aiid the issuance of an IntermediateReport and Recommended Order. They further agreed to submit thecase directly to the Board for findings of fact, conclusions of law, andorder based upon a record to consist entirely of the charges, complaint,amended complaint, answers, and the "Stipulation of Facts" and ex-hibits attached thereto.On August 9, 1961, the Board approved the stipulation and trans-ferred the case to itself.Thereafter the General Counsel, New YorkElectric, and Local 249 filed briefs.-Upon the basis of the stipulation, and upon the entire record in thecase, the Board makes the following :FINDINGS OF FACTI.JURISDICTIONNew York State Electric & Gas Corporation is, and at all times ma-terial herein has been, a corporation duly organized under the lawsof the State of New York, with principal office and place of businessat 108 East Green Street, Ithaca, New. York.During the courseand conduct of its business operation for the calendar year 1960, itsold and distributed from its various generating plants and transmis-sion lines electrical power to domestic, industrial, and commercialusers of a value in excess of $50 million, of which amount at least 5percent was sold to enterprises engaged in interstate commerce.Theparties admit, and we find, that New York State Electric & Gas Cor-poration is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal 249, International Brotherhood of Electrical Workers, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.IH. THE FACTSLocal 249 and New York Electric have been parties to a collective-bargaining agreement covering the latter's production employeessince about 1946.The agreement herein involved became effective onJuly 1, 1958, was modified on July 1, 1959, and expired on July 1, 1961.It contained the following union-security clause.(A) The Brotherhood has proved to the satisfaction of the Com-pany that it represents a majority of all Production Workers, asdefined in Section (B) below, of the Company. Accordingly, theCompany recognizes the Brotherhood as the sole and exclusivecollective bargaining representative of the employees in the saidbargaining unit andagreestomeet and treat with authorizedrepresentatives of the Brotherhood with respect to the rates of NEW YORK STATE ELECTRIC & GAS CORPORATION359pay, hours of labor, and other conditions of employment of suchemployees.The Company recognizes representatives of theInternationalBrotherhood of ElectricalWorkers and of theSystem Council as authorized representatives of the Brotherhood.(B) Production Workers are defined as those whose work ischiefly of a physical character, who handle tools, operate ma-chinery or equipment as evidenced by the schedule of jobs markedExhibit "'A" and attached hereto and made a part hereof. Forthe purposes of this Agreement, the word "Employees" shall ap-ply to the regular, full-time employees in the bargaining unitcovered by this Agreement and shall include persons temporarilyemployed to replace employees within the bargaining unit, whohave been granted a leave of absence.(C)All employees within the bargaining unit who were mem-bers of the Brotherhood as of the effective date of this Agreementor who thereafter become members, shall, as a condition of con-tinued employment, remain members in good standing duringthe period of this Agreement.All persons newly hired duringthe period of this Agreement for job classifications covered herebyor thereafter permanently transferred to job classifications withinthe bargaining unit, shall, as a condition of employment, berequired to make a bona fide application for membership in theBrotherhoodwithin thirty days after date of their employmentor transfer.All persons not now members of the Brotherhoodwho were hired after January 1, 1941, for classifications withinthe bargaining unit or subsequent to their employment trans-ferred to classifications within the bargaining unit, shall be re-quired to make bona fide application for membership in theBrotherhood within 30 days of their transfer to a position withinthe bargaining unit.In the event that an employee coveredhereby fails to comply with the requirements of this section, theCompany shall, within thirty (30) days after receipt of writtennotice from the Brotherhood, discharge such employee. [Em-phasis supplied.]Allen J. Sanderson was an employee of New York Electric fromSeptember 1953 to October 22, 1960.During all times material tothis decision Sanderson was a production worker as defined in clause(B) of the contract set forth above.On or about November 1953Sanderson became a member of Local 249, and paid his dues directlyto its financial secretary.Since January 31, 1960, Sanderson hasfailed and, refused to tender or make payment of any dues to Local249.On or about September 21, 1960, Local 249 requested and de-manded that New York Electric discharge Sanderson for nonpay-ment of dues as provided in clause (C) of the agreement set forthabove.On October 22, 1960, New York Electric, after duly notifying 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanderson of Local 249's request and demand, discharged him pur-suant thereto.Calvin G. Crosby was an employee of New York Electric fromFebruary 1953 to November 6, 1960. Crosby, like Sanderson, was aproduction worker.He became a member of Local 249 in August1953, and thereafter paid his dues directly to its financial secretary.Since March 31, 1960, Crosby has failed and refused to tender or makepayment of any dues to Local 249. On or about October 6,1960, Local249 requested and demanded that New York Electric discharge Crosbyfor nonpayment of dues.On November 6, 1960, New York Electricdischarged him in compliance with that request and demand.IV. DISCUSSIONThe General Counsel contends that the provision in the union-security clause requiring newly hired employees to make applicationfor membership in Local 249 "within thirty days after date of theiremployment or transfer" does not afford such employees the full 30-day grace period prescribed by the proviso to Section 8(a) (3) of theAct,' that the entire union-security clause therefore is unlawful, andthat consequently the discharge of any employee pursuant thereto isalso unlawful.The General Counsel relies for his argument on theChun King 2line of decisions.Respondents urge that theChun Kingdecision is wrong and should be overruled.The security clause in question contains provisions for two differenttypes of employees : those who are members of Local 249 on the effec-tive date of the agreement, and those who are hired during the life ofthe agreement.The first group are required to maintain their mem-bership in good standing during the contract term; the second groupare required to join Local 249 "within thirty days after theiremployment...." 2Sanderson and Crosby were employees of Respondent Companyand members of Local 249 at the time the collective-bargaining agree-ment became effective on July 1, 1958. They were therefore requiredtomaintain their membership in good standing until the contract'The relevant portion of the proviso to Section 8(a) (3) states:...nothing in this Act, or any other statute of the United States, shall precludean employer from making an agreement with a labor organization.to require asa condition of employment membership therein on or after the thirtieth day follow-ing the beginning of such employment or the effective date of such agreement,which-ever is the later . . .2 Chun King Sales, Inc.,126 NLRB 851 (Member Fanning dissenting).In that case amajority of the Board held that a union-security clause requiring all new employees tobecome members of the union"within thirty(30) days from the date of their employ-ment" was unlawful because it did not afford new employees the full 30-day grace periodin which to decide whether to join the union.The majority also found that in practicethe new employees did not enjoy the benefit of a 30-day grace period.$The General Counsel makes no contention that the next to last sentence of para-graph(C) of the union-security clause is unlawful.Accordingly,the Board does notpass on the validity of this sentence. NEW YORK STATE ELECTRIC & GAS CORPORATION361expired on July 1, 1961. Such a provision for maintenance of mem-bership is lawful'The General Counsel nevertheless contends ineffect that the otherwise lawful maintenance-of-membership clauseis tainted and has become unlawful because the requirement for acqui-sition of membership in Local 249 by new employees is unlawful.In 1952, the Board decided that a union-security clause requiringemployees to apply for membership "within 30 days after commencingwork" was lawful.'That clause is substantially identical with thedisputed provision in the present case.TheAl Masseradeterminationwas, in substance, overruled in theChun Kingcase in which a majorityof the Board (Member Fanning dissenting) held that a contract pro-vision requiring new employees to become members of the union"within thirty (30) days from the date of their employment" wasunlawful because it failed to provide the full statutory 30-day periodbefore new employees were required to join the union.The Boardhas reconsidered theAl MasseraandChun Kingdecisions and a ma-jority of the Board now believes that the interpretation of the "within30 day" phrase inAl Masserawas correct, that is, in ordinary under-standing "within 30 days" is equivalent to the statutory "on or afterthe thirtieth day." 5We accordingly find that the disputed 30-dayclause of Respondents' contract is lawful,' and thus find it unnecessaryto pass on the validity of the General Counsel's "taint" theory.Wetherefore further conclude that the discharge of Sanderson and Crosbyfor not complying with a valid maintenance-of-membership require-ment in the same contract also was lawful.Accordingly, we shalldismiss the complaint in its entirety.4Charles A.Krause MillingCo., 97 NLRB 536.6Al Massera,Inc., et al.,101 NLRB 837.6The first proviso to Section 8(a) (3) of the Actpermits employers and unions to makeunion-security agreements which "require as a condition of employment membership [insuch union]on or after the thirtieth day following the beginning of such employment orthe effective date of such agreement,whichever is the later, . . . "InIndustrial Rayon Corporation,130 NLRB427, footnote1,Member Kimballsimilarlyexpressed the view that the phrase "within thirty(30) days" is in complete conformancewith the statutory expression"on or after the thirtieth day."We do not regard the enforcement of the Board'sOrder inIndustrial Rayon Corpora-tion, supra,as necessarily inconsistentwith the aboveholding.N.L.R B. v. IndustrialRayon Corporation,297 F. 2d 62(C.A. 6)InIndustrial Rayon,a panel of the thenChairman Leedom and Members Rodgers and Kimball unanimously found that a union-security clause requiring employees to join the union "withinthirty (30) days" wasunlawful,but for different reasons.Member Kimball said the clause was unlawful becausethe union had not been in compliance with Section 9(f), (g), and(h) of the Act at thetime the contract was executedChairman Leedom said it was unlawful because it didnot give employees the fullstatutory30 days in which to join the union.Member-Rodgers approved both grounds set forth by his colleaguesIn enforcing the Board'sOrder, the court ina per curiamopinion simply recited the facts and the differentreasons stated by the panel members for the unanimous conclusion that the union-securityclause was unlawful without indicating whether it endorsed both of the expressed legalreasonsIn any event,we would respectfully disagree if the court'sper curtainopinionisviewed as an affirmance of the holding that a requirement that an employee join aunion "within thirty(30) days" is unlawful.7To the extent that it is inconsistent with the above, theChun Kingdecision ishereby overruled 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.New York State Electric & Gas Corporation is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Local 249, International Brotherhood of ElectricalWorkers,AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.3.The evidence does not establish that Allen J. Sanderson and Cal-vin G. Crosby were discharged in violation of Section 8(a) (3) and (1)and 8(b) (2) and (1) (A) of the Act.[The Board dismissed the complaint.]MEMBERS RODGERS and LEEDOat dissenting :We cannot concur in our colleagues' determination to overruleChwnKing Sales, Inc., supra.In that case, the Board held, and in our viewcorrectly so, that a union-security clause requiring employees to jointhe union "within thirty (30) days from the date of their employment"exceeded the permissive limits of the Act. Section 8 (a) (3) of the Actauthorizes at the most a contract provision requiring union member-ship "on or after the thirtieth day following the beginning" of em-ployment.Contrary to our colleagues' holding that "within" 30days is equivalent to "on or after" 30 days, we believe it patent that thetwo clauses are not the same, and that the clause requiring membership"within thirty days" does not accord employees the full 30-day graceperiod guaranteed by the Act.This view has been endorsed by theCourt of Appeals for the Sixth Circuit.N.L.R.B. v. Industrial RayonCorporation,297 F. 2d 62.Accordingly, we would adhere toChun King,and find the union-security clause in issue here unlawful.E.W. Jemison and Frank Conwell,Partners,doing business asJemcon Broadcasting CompanyandRadio Broadcast Tech-nicians Local Union No. 1264, International Brotherhood ofElectricalWorkers, AFL-CIO.Case No. AO-29. January 19,1962ADVISORY OPINIONThis is a petition filed by Radio Broadcast Technicians Local UnionNo. 1264, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Petitioner, for an AdvisoryOpinion in con-formity with Section 102.98 of the Board'sRules and Regulations,Series 8.135 NLRB No. 48.